

117 HR 1594 IH: COVID–19 Eviction Consumer Report Fairness Act
U.S. House of Representatives
2021-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1594IN THE HOUSE OF REPRESENTATIVESMarch 3, 2021Mr. Stanton (for himself, Ms. Scanlon, Mr. Sires, Mr. Thompson of Mississippi, Ms. Norton, Ms. McCollum, Mr. Carson, Ms. Moore of Wisconsin, Mr. Cohen, Mr. Grijalva, Mr. Bishop of Georgia, Mr. Blumenauer, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to exclude certain evictions and information relating to such evictions from consumer reports, and for other purposes.1.Short titleThis Act may be cited as the COVID–19 Eviction Consumer Report Fairness Act.2.Exclusion of information relating to certain evictions from consumer reports(a)In generalSection 605(a) of the Fair Credit Reporting Act (15 U.S.C. 1681c(a)) is amended by adding at the end the following:(9)An eviction, or any information related to an eviction or a proceeding seeking eviction, of a consumer from a rental dwelling that occurred during the period beginning March 13, 2020, and ending 120 days after the date on which the national emergency concerning the novel coronavirus disease (COVID–19) outbreak declared by the President on March 13, 2020, under the National Emergencies Act (50 U.S.C. 1601 et seq.) terminates..(b)ApplicabilityThis Act and the amendments made by this Act shall apply to any consumer report (as defined in section 603 of the Fair Credit Reporting Act (15 U.S.C. 1681a)) issued on or after the date of the enactment of this Act.